office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec postu-151391-08 uilc date february to nina choi cc tege fs neli from john b richards senior technician reviewer cc tege eb ec subject covered employees under sec_162 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend company x ------------- company y ------ date a ------------------------- date b ------------------------ date c --------------------- year d ------- issue whether any of company x’s officers were covered employees under sec_162 for the year d taxable_year conclusion company x had officers who were covered employees for the year d taxable_year company x’s chief_executive_officer ceo and three highest compensated officers other than the ceo and the principal financial officer were covered employees because company x was a publicly_held_corporation registered under sec_12 of the postu-151391-08 securities exchange act of exchange act and was required to disclose compensation of these officers pursuant to the executive compensation disclosure rules under the exchange act for the year d taxable_year facts company x a calendar_year taxpayer was a publicly_held_corporation registered under sec_12 of the exchange act for the year d taxable_year on date a company x entered into a plan of merger agreement with company y on date b company x filed a form 10-k annual report pursuant to section or d of the securities exchange act of with the securities_and_exchange_commission sec on date c the merger was completed company x never filed a proxy statement or a summary compensation table with the sec for the year d taxable_year law and analysis sec_162 limits a publicly held corporation’s deduction of employee remuneration paid to its covered employees sec_162 defines a publicly_held_corporation as a corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_1_162-27 of the income_tax regulations adds that whether a corporation is publicly held is determined based solely on whether as of the last day of its taxable_year the corporation is subject_to the reporting obligations of sec_12 of the exchange act sec_162 defines a covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such a capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 provides that whether an individual is the chief_executive_officer or among the four highest compensated officers is determined pursuant to the compensation disclosure rules under the exchange act the compensation disclosure rules under the exchange act are contained in item of the sec regulations cfr pursuant to notice_2007_49 2007_25_irb_1429 effective for taxable years ending on or after date the irs interprets the term covered_employee for purposes of sec_162 to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the principal executive officer within the meaning of the disclosure rules of the taxpayer or an individual acting in such a capacity or if the total compensation of such employee for that taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the postu-151391-08 three highest compensated officers for the taxable_year other than the principal executive officer or the principal financial officer notice_2007_49 applies to the year d taxable_year therefore corporation x’s covered employees included any employee of corporation x who as of the close of the year d taxable_year was the principal executive officer of corporation x or an individual acting in such a capacity or any employee whose total compensation_for that taxable_year was required to be reported to shareholders under the exchange act by reason of such employee being among the three highest compensated officers for the taxable_year other than the principal executive officer or the principal financial officer a publicly_held_corporation is required to file form 10-k and include therein the information required by item of regulation s-k section g of general instructions for form 10-k permits a corporation to satisfy the executive compensation disclosure requirements by incorporating the required information by reference from the proxy statement provided the proxy statement is filed with the sec not later than days after the end of the fiscal_year covered by the form 10-k the instructions also provide that if the proxy statement is not filed with the sec within the l20-day period the required information must be filed as part of the form 10-k or as an amendment to the form l0-k not later than the end of the 120-day period the sec’s division of corporate finance issues compliance and disclosure interpretations c di’s providing interpretations of exchange act forms commonly used by corporations with respect to form 10-k question dollar_figure of the c di’s provides question a company omits the part iii information disclosure of executive compensation in its annual report on form 10-k because it intends to incorporate this information by reference from its proxy statement to be filed within days pursuant to general instruction g to form 10-k if the company is acquired between the due_date of its form 10-k and the 120th day after the end of its fiscal_year and will not file a proxy statement after the acquisition closes must the company still amend its form 10-k to include the part iii information answer yes date this c di is consistent with the form 10-k instructions which provide that if executive compensation is not disclosed on form 10-k and a proxy statement is not filed with the sec then the executive compensation must be disclosed as an amendment to the form 10-k company x was a publicly_held_corporation for the year d taxable_year because on the last day of year d it was subject_to the reporting requirements under sec_12 of the exchange act company x was required to file form 10-k and report therein on a postu-151391-08 summary compensation table the compensation of its officers pursuant to the compensation disclosure rules contained in item of the sec regulations even though company x neither reported the executive compensation of its officers on form 10-k nor filed a proxy statement company x was required to report the executive compensation of its officers as an amendment to the form 10-k therefore company x’s principal executive officer or person acting in that capacity and three highest compensated officers other than the principal executive officer and principal financial officer are covered employees for purposes of sec_162 for the year d taxable_year company x argues that it does not have any covered employees for the year d taxable_year because it never disclosed the executive compensation of its officers on a summary compensation table with form 10-k and did not file a proxy statement company x maintains that officers are not covered employees if for any reason they are not reported on a summary compensation table company x maintains that a number of plrs support its position company x’s position is incorrect even though company x neither reported the executive compensation of its officers on form 10-k nor filed a proxy statement company x was required to report the executive compensation of its officers as an amendment to the form 10-k sec_1_162-27 provides that whether an individual is a covered_employee is determined pursuant to the compensation disclosure rules under the exchange act thus whether an employee is a covered_employee is determined based on the requirements of the compensation disclosure rules under the sec regulations failure to comply with the executive compensation disclosure rules pursuant to the exchange act does not justify failure to comply with sec_162 company x asserts that the following language from the preamble to the notice of proposed rulemaking for the sec_162 regulations supports its view the regulations clarify which employees are ‘covered employees’ for purposes of sec_162 the legislative_history to sec_162 provides that ‘covered employees’ are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a ‘covered employee’ if the individual’s compensation is reported on the ‘summary compensation table’ under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a ‘covered employee’ for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the ‘summary compensation table’ and who are also employed on the last day of the taxable_year are ‘covered employees ’ company x’s reliance on the preamble is inappropriate generally preambles are not intended to be authoritative but may be helpful in interpreting ambiguities in regulations 87_tc_865 t c the sec_162 regulations defining a covered_employee are unambiguous regarding the present issue sec_1_162-27 provides that whether an employee is a covered_employee is determined pursuant to the executive compensation disclosure rules under the postu-151391-08 exchange act therefore a publicly_held_corporation has covered employees if it is required to disclose the executive compensation of its officers on a summary compensation table regardless of whether it actually makes the required disclosure company x’s interpretation of the preamble is inaccurate and inconsistent with the plain language of the regulations the preamble states that a n individual generally is a ‘covered employee’ if the individual’s compensation is reported on the ‘summary compensation table’ emphasis added the term generally means usually or commonly -the term connotes exceptions generally does not mean only the above language from the preamble explains sec_1_162-27 which provides that covered employees are determined pursuant to the executive compensation disclosure rules under the exchange act the preamble illustrates this section by providing that the ceo and the three highest compensated officers may be determined from the information disclosed by the publicly_held_corporation on the summary compensation table the preamble does not limit the definition of covered employees to individuals only disclosed on summary compensation tables that accompany proxy statements publicly held corporations always have covered employees when they are required to disclose the executive compensation of their officers on a summary compensation table ex upon filing a form 10-k regardless of whether they make the required disclosure company x cites a number of plrs in arguing that if an issuer does not file a summary compensation table then the issuer does not have any covered employees for purposes of sec_162 company x’s reliance on the plrs is inappropriate sec_6110 provides that plrs may not be used or cited as precedent by any taxpayer other than the recipient of the ruling see also revproc_2008_1 sec_11 2008_1_irb_50 stating that taxpayers may not rely upon a plr issued to another taxpayer moreover the plrs reflect a view that is consistent with our position generally these plrs address whether a target_corporation has covered employees for purposes of sec_162 after being acquired by another corporation and rule that the target has no covered employees because the target ceases to exist after the acquisition and is thus not required to file a proxy statement containing a summary compensation table company x misinterprets these plrs to mean that if an issuer is not required to file a proxy statement then the issuer does not have any covered employees for purposes of sec_162 these plr’s do not stand for the proposition that the proxy statement is the sole form of disclosure under the compensation disclosure rules that triggers covered_employee status the plrs hold that if an issuer is required to report executive compensation of its officers pursuant to the compensation disclosure rules then the issuer has covered employees for purposes of sec_162 the form of the required disclosure of compensation is irrelevant if a corporation is required to disclose the executive compensation of its officers pursuant to the compensation disclosure rules under the sec regulations then the issuer has covered employees for purposes of sec_162 postu-151391-08 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
